Fisk, Ch. J.
(concurring): I concur in the result announced in the majority opinion, and I fully concur in what is said as to the construction of § 5151 of the Compiled Laws; but as to the issue of fact involving the question of the bona fides of the transaction whereby the title to the lots was transferred to Reid and a ninety-nine year lease taken back to the bank and trust company, I am not prepared to concur in all that is said by my associates. I have read with care the testimony relating to such transaction, and I am convinced that there is much merit in appellant’s contentions. However, I find it unnecessary to question the motives or the alleged good faith of the officers and directors in consummating such deal. They, no doubt, honestly believe *49that by clothing the transaction in the garb of legal formality they conld satisfy the mandate of the statute.
As I view it, the transaction not only as to this appellant, but as to the corporations and their creditors, is, regardless of the motives or the good or bad faith of those directly instrumental in negotiating and perfecting the deal, valid and binding. In other words, as to the appellant, us well as all persons concerned, the transaction will be treated, both at law and in equity, as a legal and binding one, and the validity thereof ■cannot be questioned either by Reid or by the corporations. The state possibly might do so, but I fail to see how a minority stockholder can .successfully question it without first showing a threatened injury to his rights. And how can he be injured in his rights when, as to him, the transaction, even though intended to be in legal form merely, is in .substance and effect valid and binding. In so far as appellant is concerned, Reid is the owner of these lots, and not the corporations, and the leasing contract cannot be questioned as to its legal and binding ■effect. Therefore appellant is in a court of equity asking for relief which he already has by virtue of the facts aforesaid. The injunction prayed for was properly denied.